                            UNITED STATES DISTRICT COURT FOR THE
                                MIDDLE DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                               )
                                                        )
           Plaintiff,                                   )
                                                        )
v.                                                      )        Case No. 2:19-cv-00009
                                                        )
OAKLEY PHARMACY, INC., et al.,                          )        Judge Trauger
                                                        )
           Defendants.                                  )


        DEFENDANT MICHAEL GRIFFITH’S ANSWER TO COMPLAINT FOR
    DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL MONETARY PENALTIES
            UNDER THE CONTROLLED SUBSTANCES ACT, AND FOR
                       FALSE CLAIMS ACT RELIEF

           Defendant Michael Griffith hereby responds to the Complaint for Declaratory and

Injunctive Relief and Civil Monetary Penalties Under the Controlled Substances Act, and for False

Claims Act Relief [Doc. No. 1] filed by the United States as follows:

           1.       Mr. Griffith admits that paragraph 1 accurately reflects the allegations brought by

the United States but denies that he has committed any violations of law or is liable to the United

States for any alleged violations.

                                                INTRODUCTION1

           2.       Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 2 and thus denies the allegations.

           3.       Mr. Griffith denies the allegations contained in paragraph 3.

           4.       Mr. Griffith admits that paragraph 4 accurately reflects the relief sought by the

United States but denies that he has committed any violations of law and that the United States is

entitled to the relief sought.


1
    The headings from the Complaint [Doc. No. 1] are included throughout for ease of reference and require no response.



      Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 1 of 22 PageID #: 247
          5.     Mr. Griffith admits that paragraph 5 accurately reflects the relief sought by the

United States but denies that he has committed any violations of law and that the United States is

entitled to the relief sought.

                                  JURISDICTION AND VENUE

          6.     Mr. Griffith admits the allegations contained in paragraph 6.

          7.     Mr. Griffith admits that venue in the Middle District of Tennessee is proper but

denies that he has committed any violations of law and that the United States is entitled to the

relief sought.

          8.     Mr. Griffith admits the allegations contained in paragraph 8, upon information and

belief.

          9.     Mr. Griffith admits the allegations contained in paragraph 9, upon information and

belief.

          10.    Mr. Griffith admits the allegations contained in paragraph 10, upon information and

belief.

          11.    Mr. Griffith admits the allegations contained in the first and second sentences of

paragraph 11, upon information and belief. The third sentence of paragraph 11 contains legal

conclusions to which no response is required.

          12.    Mr. Griffith admits the allegations contained in the first sentence of paragraph 12,

upon information and belief. As to the allegations in the second sentence of paragraph 12, the

statutory provision cited speaks for itself, and Mr. Griffith denies any allegation not consistent

with the language of that provision. The third sentence of paragraph 12 contains legal conclusions

to which no response is required.




                                                  2

    Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 2 of 22 PageID #: 248
        13.     Mr. Griffith admits the allegations contained in the first and fourth sentences of

paragraph 13. As to the allegations in the second sentence of paragraph 13, the statutory provision

cited speaks for itself, and Mr. Griffith denies any allegation not consistent with the language of

that provision. The third sentence of paragraph 13 contains a legal conclusion to which no

response is required.

        14.     Mr. Griffith admits the allegations contained in first, second, and fourth sentences

of paragraph 14, upon information and belief. The third sentence of paragraph 14 contains a legal

conclusion to which no response is required.

        15.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 15 and thus denies the allegations. Mr. Griffith further states that the

articles cited speak for themselves and denies any allegation to the extent it is inconsistent with

the content of the articles.

        16.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 16 and thus denies the allegations. Mr. Griffith further states that the

articles cited speak for themselves and denies any allegation to the extent it is inconsistent with

the content of the articles.

        17.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 17 and thus denies the allegations.

        18.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 18 and thus denies the allegations.

        19.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 19 and thus denies the allegations.




                                                 3

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 3 of 22 PageID #: 249
        20.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 20 and thus denies the allegations.

        21.     Mr. Griffith admits the allegations contained in the first and second sentences of

paragraph 21. As to the allegations in the third sentence of paragraph 21, the statute cited speaks

for itself, and Mr. Griffith denies any allegation not consistent with the statutory language. Mr.

Griffith further states that the statute cited applies to physicians, not to pharmacists.

        22.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in the first, second, and fourth sentences of paragraph 22 and thus denies the allegations.

As to the allegations in the third sentence of paragraph 22, the guidelines cited speak for

themselves, and Mr. Griffith denies any allegation not consistent with the language of the cited

authority.    Mr. Griffith further states that the guidelines cited apply to physicians, not to

pharmacists.

        23.      Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 23 and thus denies the allegations.

        24.      Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 24 and thus denies the allegations. Mr. Griffith further states that the

articles cited speak for themselves and denies any allegation to the extent it is inconsistent with

the content of the articles.

        25.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 25 and thus denies the allegations. Mr. Griffith further states that the

articles cited speak for themselves and denies any allegation to the extent it is inconsistent with

the content of the articles.

        26.     Mr. Griffith denies the allegations contained in paragraph 26.



                                                   4

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 4 of 22 PageID #: 250
       27.      Mr. Griffith admits the allegations contained in the first sentence of paragraph 27.

Mr. Griffith is without sufficient information to admit or deny the allegations contained in the

second sentence of paragraph 27 and thus denies the allegations. As to the allegations contained

in the third sentence of paragraph 27, the statutory provision cited speaks for itself, and Mr. Griffith

denies any allegation not consistent with the language of that provision.

       28.      Mr. Griffith admits the allegations contained in paragraph 28.

       29.      As to the allegations in paragraph 29, the statute cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the statutory language.

       30.      As to the allegations in paragraph 30, the statute cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the statutory language.

       31.      As to the allegations in paragraph 31, the statute cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the statutory language.

       32.      As to the allegations in paragraph 32, the statute cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the statutory language.

       33.      As to the allegations in paragraph 33, the statute cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the statutory language.

       34.      As to the allegations in paragraph 34, the statute cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the statutory language.

       35.      Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 35 and thus denies the allegations.

       36.      Mr. Griffith admits the allegations contained in paragraph 36.

       37.      As to the allegations in paragraph 37, the statutes cited speaks for themselves, and

Mr. Griffith denies any allegation not consistent with the statutory language.



                                                   5

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 5 of 22 PageID #: 251
       38.     As to the allegations in paragraph 38, the statute cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the statutory language.

       39.     As to the allegations in paragraph 39, the statute and regulation cited speaks for

themselves, and Mr. Griffith denies any allegation not consistent with the statutory or regulatory

language.

       40.     As to the allegations in paragraph 40, the statutes cited speaks for themselves, and

Mr. Griffith denies any allegation not consistent with the statutory language.

       41.     As to the allegations in paragraph 41, the statute and regulation cited speaks for

themselves, and Mr. Griffith denies any allegation not consistent with the statutory or regulatory

language.

       42.     As to the allegations in paragraph 42, the regulation cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the regulatory language.

       43.     As to the allegations in the first sentence of paragraph 43, the regulation cited

speaks for itself, and Mr. Griffith denies any allegation not consistent with the regulatory language.

The second sentence of paragraph 43 contains a legal conclusion to which no response is required.

Mr. Griffith further denies that he knowingly filled any controlled substance prescriptions not

issued for a legitimate medication purpose and any allegation that he had a duty not to do so.

       44.     As to the allegations in paragraph 44, the regulation cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the regulatory language.

       45.     Mr. Griffith denies the allegations contained in paragraph 45.

       46.     As to the allegations in paragraph 46, the regulations cited speaks for themselves,

and Mr. Griffith denies any allegation not consistent with the regulatory language. The allegation

further contains a legal conclusion to which no response is required.



                                                  6

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 6 of 22 PageID #: 252
        47.        Mr. Griffith denies the allegations contained in paragraph 47.

                                          The False Claims Act

        48.        As to the allegations in paragraph 48, the statute cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the statutory language.

        49.        As to the allegations in paragraph 49, the statute cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the statutory language.

        50.        As to the allegations in paragraph 50, the statute and regulation cited speaks for

themselves, and Mr. Griffith denies any allegation not consistent with the statutory or regulatory

language. Mr. Griffith further denies that he is liable to the United States for either damages or

civil penalties.

                                         The Medicare Program

        51.        As to the allegations in paragraph 51, the statutes cited speaks for themselves, and

Mr. Griffith denies any allegation not consistent with the statutory language.

        52.        Mr. Griffith admits the allegations in the first sentence of paragraph 52. The

allegations contained in the second sentence contain a legal conclusion to which no response is

required.

        53.        As to the allegations in paragraph 53, the statutes and regulations cited speaks for

themselves, and Mr. Griffith denies any allegation not consistent with the statutory or regulatory

language.

        54.        Mr. Griffith admits the allegations contained in paragraph 54.

        55.        As to the allegations in paragraph 55, the regulation cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the regulatory language. Mr. Griffith further

denies that the regulation cited applies to him and that he violated any laws or regulations.



                                                     7

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 7 of 22 PageID #: 253
               Part D Plan Sponsors Submit Prescription Drug Events for Drugs Covered Under
                Medicare Part D

          56.      Mr. Griffith denies the allegations contained in paragraph 56.

          57.      Mr. Griffith admits the allegations contained in paragraph 57, upon information and

belief.

          58.      Mr. Griffith admits the allegations contained in paragraph 58, upon information and

belief.

          59.      As to the allegations in paragraph 59, the instructions cited speak for themselves,

and Mr. Griffith denies any allegation not consistent with the language of the cited instructions.

               CMS Makes Three Types of Payments to Part D Plan Sponsors

          60.      Mr. Griffith admits the allegations contained in paragraph 60.

          61.      As to the allegations in paragraph 61, the regulations cited speak for themselves,

and Mr. Griffith denies any allegation not consistent with the regulatory language. Mr. Griffith

further denies that the regulations cited apply to him and that he violated any laws or regulations.

          62.      As to the allegations in paragraph 62, the regulations cited speak for themselves,

and Mr. Griffith denies any allegation not consistent with the regulatory language. Mr. Griffith

further denies that the regulations cited apply to him and that he violated any laws or regulations.

          63.      As to the allegations in paragraph 63, the regulations and instructions cited speak

for themselves, and Mr. Griffith denies any allegation not consistent with the regulatory language.

Mr. Griffith further denies that the regulations cited apply to him and that he violated any laws or

regulations.

          64.      Mr. Griffith admits the allegations contained in paragraph 64.




                                                    8

    Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 8 of 22 PageID #: 254
            Plan D Sponsors and Their Contractors Certify Compliance with All Applicable
             Federal Laws, Regulations and CMS Instructions

       65.      Mr. Griffith admits the allegations contained in paragraph 65, but denies that he is

a Part D Plan Sponsor and further denies that he failed to comply with any applicable laws,

regulations, or instructions.

       66.      As to the allegations in paragraph 66, the statute cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the statutory language. Mr. Griffith further

denies that the statute cited applies to him and that he violated any laws or regulations.

       67.      As to the allegations in paragraph 67, the regulation cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the regulatory language. Mr. Griffith denies that

the regulation cited stands for the proposition contained in paragraph 67. Mr. Griffith further

denies that the regulation cited applies to him and that he violated any laws or regulations.

       68.      As to the allegations in paragraph 68, the regulation cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the regulatory language. Mr. Griffith further

denies that the regulation cited applies to him and that he violated any laws or regulations.

       69.      Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 69 and thus denies the allegations.

       70.      Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 70 and thus denies the allegations.

       71.      As to the allegations in paragraph 71, the regulation cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the regulatory language.

       72.      As to the allegations in paragraph 72, the regulations cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the regulatory language. Mr. Griffith further




                                                  9

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 9 of 22 PageID #: 255
denies that the regulation cited includes the language “true, accurate, and complete” as a condition

of payment to Part D plan sponsors, as is alleged in paragraph 72.

       73.     As to the allegations in paragraph 73, the regulations and statutes cited speaks for

themselves, and Mr. Griffith denies any allegation not consistent with the regulatory or statutory

language. Mr. Griffith further denies that the regulations and statutes cited apply to him and that

he violated any laws or regulations.

       74.     Paragraph 74 contains a legal conclusion to which no response is required.

       75.     As to the allegations in paragraph 75, the regulations and statute cited speak for

themselves, and Mr. Griffith denies any allegation not consistent with the regulatory or statutory

language.

       76.     As to the allegations in paragraph 76, the statute cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the statutory language.

       77.     As to the allegations in paragraph 77, the statute cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the statutory language.

       78.     Mr. Griffith denies the allegations contained in paragraph 78.

       79.     Paragraph 79 contains a legal conclusion to which no response is required.

                     TENNESSEE LAW GOVERNING PHARMACIES

       80.     As to the allegations in paragraph 80, the statute cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the statutory language.

       81.     As to the allegations in paragraph 81, the regulation cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the regulatory language.

       82.     As to the allegations in paragraph 82, the regulation cited speaks for itself, and Mr.

Griffith denies any allegation not consistent with the regulatory language.



                                                10

  Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 10 of 22 PageID #: 256
       83.     As to the allegations in paragraph 83, the regulations and statutes cited speaks for

themselves, and Mr. Griffith denies any allegation not consistent with the regulatory or statutory

language. Paragraph 83 further contains a legal conclusion to which no response is required. Mr.

Griffith further affirmatively denies that he has violated any statute or regulation and that he has

any duty, as is alleged in paragraph 83.

       84.     Mr. Griffith admits the allegations contained in paragraph 84.

          TENNESSEE LAW GOVERNING SPECIALLY REGULATED AREAS

       85.     As to the allegations in paragraph 85, the regulations cited speaks for themselves,

and Mr. Griffith denies any allegation not consistent with the regulatory language.    Mr. Griffith

further affirmatively denies that the regulations cited apply in any manner to pharmacists.

              Unlawfulness of a Prescription Is Material to Medicare Payment

       86.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 86 and thus denies the allegations.

       87.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 87 and thus denies the allegations. Mr. Griffith further states that the

articles cited in paragraph 87 speak for themselves, and Mr. Griffith denies any allegation not

consistent with the language of the articles.

       88.     The first sentence of paragraph 88 contains a legal conclusion to which no response

is required. Mr. Griffith denies the allegations contained in the second sentence of paragraph 88.

                         DEFENDANTS’ REGULATORY HISTORY

                                      Dale Hollow Pharmacy

       89.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 89 and thus denies the allegations.



                                                11

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 11 of 22 PageID #: 257
       90.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 90 and thus denies the allegations.

       91.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 91 and thus denies the allegations.

       92.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 92 and thus denies the allegations.

       93.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 93 and thus denies the allegations.

       94.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 94 and thus denies the allegations.

       95.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 95 and thus denies the allegations.

       96.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 96 and thus denies the allegations.

       97.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 97 and thus denies the allegations.

       98.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 98 and thus denies the allegations.

       99.     Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 99 and thus denies the allegations.

                                       Xpress Pharmacy

       100.    Mr. Griffith admits that he completed treatment for opioid addiction after being

disciplined related to taking hydrocodone while employed at a different pharmacy. He further



                                               12

  Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 12 of 22 PageID #: 258
admits that he entered into an agreed resolution with the Tennessee Board of Pharmacy in which

he agreed to and did complete a five-year term of probation. Mr. Griffith denies the remaining

allegations contained in paragraph 100.

       101.    Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 101 and thus denies the allegations. Mr. Griffith further denies the

allegation that he has a derogatory regulatory history.

       102.    Mr. Griffith admits the allegations contained in the first sentence of paragraph 102.

Mr. Griffith is without sufficient information to admit or deny the allegations contained in the

second and third sentences of paragraph 102 and thus denies the allegations.

       103.    Mr. Griffith admits that the DEA conducted an on-site inspection of Xpress in

August of 2018, but is without sufficient information to admit or deny the remaining allegations

contained in paragraph 103 and thus denies those allegations.

       104.    Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 104 and thus denies the allegations.

       105.    Mr. Griffith is without sufficient information to admit or deny the allegations

contained in the first sentence of paragraph 105 and thus denies the allegations. Mr. Griffith

denies that he stated that he had been addicted to alcohol but admits the remaining allegations

contained in the second sentence of paragraph 105. Mr. Griffith admits the allegations contained

in the third sentence of paragraph 105, upon information and belief.

                             Defendants’ Medicare Fraud Scheme

       106.    Mr. Griffith admits the allegations contained in the first sentence of paragraph 106,

upon information and belief. Mr. Griffith denies the allegations contained in the second sentence

of paragraph 106.



                                                13

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 13 of 22 PageID #: 259
       107.    Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 107 and thus denies the allegations.

       108.    Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 108 and thus denies the allegations.

       109.    Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 109 and thus denies the allegations.

       110.    Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 110 and thus denies the allegations.

       111.    Mr. Griffith denies the allegations contained in paragraph 111.

       112.    Mr. Griffith denies the allegations contained in paragraph 112.

                          DEFENDANTS’ UNLAWFUL CONDUCT

       113.    Mr. Griffith denies the allegations contained in paragraph 113.

       114.    Mr. Griffith denies the allegations contained in paragraph 114.

       115.    Mr. Griffith denies the allegations contained in paragraph 115.

       116.    Mr. Griffith denies the allegations contained in paragraph 116.

                      Specific Examples of Unlawful Dispensing Conduct

       117.    Mr. Griffith denies the allegations contained in paragraph 117.

       118.    As to the allegations in paragraph 118, no response is required from Mr. Griffith

for allegations not directed at Mr. Griffith. To the extent a response would be required, Mr. Griffith

admits the allegations contained in the second and third sentences of paragraph 118 and denies the

remaining allegations for lack of information sufficient to admit or deny.

       119.    As to the allegations in paragraph 119, no response is required from Mr. Griffith

for allegations not directed at Mr. Griffith. To the extent a response would be required, Mr. Griffith



                                                 14

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 14 of 22 PageID #: 260
states that the guidelines and labeling cited speak for themselves and denies any allegation

inconsistent with the cited language. Mr. Griffith further denies the remaining allegations for lack

of information sufficient to admit or deny.

       120.    As to the allegations in paragraph 120, no response is required from Mr. Griffith

for allegations not directed at Mr. Griffith. To the extent a response would be required, Mr. Griffith

denies the allegations for lack of information sufficient to admit or deny.

       121.    As to the allegations in paragraph 121, no response is required from Mr. Griffith

for allegations not directed at Mr. Griffith. To the extent a response would be required, Mr. Griffith

denies the allegations for lack of information sufficient to admit or deny.

       122.    As to the allegations in paragraph 122, no response is required from Mr. Griffith

for allegations not directed at Mr. Griffith. To the extent a response would be required, Mr. Griffith

denies the allegations for lack of information sufficient to admit or deny.

       123.    As to the allegations in paragraph 123, no response is required from Mr. Griffith

for allegations not directed at Mr. Griffith. To the extent a response would be required, Mr. Griffith

denies the allegations for lack of information sufficient to admit or deny.

       124.    As to the allegations in paragraph 124, no response is required from Mr. Griffith

for allegations not directed at Mr. Griffith. To the extent a response would be required, Mr. Griffith

denies the allegations for lack of information sufficient to admit or deny.

       125.    As to the allegations in paragraph 125, no response is required from Mr. Griffith

for allegations not directed at Mr. Griffith. To the extent a response would be required, Mr. Griffith

denies the allegations for lack of information sufficient to admit or deny.




                                                 15

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 15 of 22 PageID #: 261
       126.    As to the allegations in paragraph 126, no response is required from Mr. Griffith

for allegations not directed at Mr. Griffith. To the extent a response would be required, Mr. Griffith

denies the allegations for lack of information sufficient to admit or deny.

       127.    As to the allegations in paragraph 127, no response is required from Mr. Griffith

for allegations not directed at Mr. Griffith. To the extent a response would be required, Mr. Griffith

denies the allegations for lack of information sufficient to admit or deny.

       128.    As to the allegations in paragraph 128, no response is required from Mr. Griffith

for allegations not directed at Mr. Griffith. To the extent a response would be required, Mr. Griffith

denies the allegations for lack of information sufficient to admit or deny.

       129.    Mr. Griffith denies the allegations contained in the first and tenth sentences of

paragraph 129, as they relate to him. Mr. Griffith is without sufficient information to admit or

deny the allegations in the second, third, fourth, fifth, sixth, seventh, eighth, and ninth sentences

of paragraph 129 and thus denies the allegations. Mr. Griffith further denies that he violated any

laws in filling any prescriptions for any patient.

       130.    Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 130 and thus denies the allegations. Mr. Griffith further denies that he

violated any laws in filling any prescriptions for any patient.

       131.    Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 131 and thus denies the allegations. Mr. Griffith further denies that he

violated any laws in filling any prescriptions for any patient.

       132.    Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 132 and thus denies the allegations. Mr. Griffith further denies that he

violated any laws in filling any prescriptions for any patient.



                                                     16

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 16 of 22 PageID #: 262
        133.    Mr. Griffith denies the allegations contained in paragraph 133.

        134.    Mr. Griffith denies the allegations contained in paragraph 134.

        135.    Mr. Griffith is without sufficient information to admit or deny the allegations

contained in paragraph 135 and thus denies the allegations.

        136.    Mr. Griffith denies the allegations contained in paragraph 136.

               COUNT I--INJUNCTION FOR VIOLATION OF 21 U.S.C. § 842

        137.    Paragraph 137 requires no response.

        138.    Mr. Griffith denies the allegations contained in paragraph 138.

                   COUNT II--FALSE OR FRAUDULENT CLAIMS
               TO MEDICARE IN VIOLATION OF 31 U.S.C. § 3729(a)(1)(A)
                       (previously 31 U.S.C. § 3729(a)(1) (1986))

        139.    Paragraph 139 requires no response.

        140.    Mr. Griffith denies the allegations contained in paragraph 140.

                   COUNT III--FALSE OR FRAUDULENT CLAIMS
               TO MEDICARE IN VIOLATION OF 31 U.S.C. § 3729(a)(1)(A)
                       (previously 31 U.S.C. § 3729(a)(1) (1986))

        141.    Paragraph 141 requires no response.

        142.    Mr. Griffith denies the allegations contained in paragraph 142.

        143.    Mr. Griffith denies the allegations contained in paragraph 143 and specifically

denies that he is liable to the United States for any amount of damages or penalties.

                                      PRAYER FOR RELIEF

        Mr. Griffith denies that the United States is entitled to any of the relief sought in the Prayer

for Relief.

        Mr. Griffith further denies any allegation from the Complaint that is not specifically

admitted or denied above.



                                                  17

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 17 of 22 PageID #: 263
                            AFFIRMATIVE AND OTHER DEFENSES

       Having fully answered the Complaint, Mr. Griffith makes the following affirmative and

other defenses to liability in this matter. In making these defenses, Mr. Griffith does not suggest

that he has the burden of proof or persuasion as to any of them, or that the United States is in any

way relieved of its burden to prove its claims and damages, if any.

       1.      The Complaint does not state a claim upon which relief can be granted.

       2.      The Complaint does not plead the fraud allegations with the required particularity.

See Fed. R. Civ. P. 9(b).

       3.      Some or all of the United States’ claims are barred by statute of limitations found

in 29 U.S.C. § 3731(b).

       4.      To the extent any claims brought by the United States are pursued under statutes

subsequently found to be unconstitutional either in this proceeding or otherwise, the claims against

Mr. Griffith should then be dismissed.

       5.      Mr. Griffith did not have the requisite knowledge of or involvement in any alleged

misconduct or the alleged inaccuracy of any claim, statement, or record used, presented or caused

to be presented to the federal government to support a claim against it under the Federal False

Claims Act.

       6.      Mr. Griffith did not conspire with any Defendant or other third parties to engage in

any misconduct or commit any fraud.

       7.      The prescriptions at issue were written by licensed independent physicians, who

represented that the medications were reasonable and necessary for the patients. Mr. Griffith

relied, as he is permitted to do, on such medical judgment, in filling the prescriptions. Even if the




                                                 18

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 18 of 22 PageID #: 264
physician’s statement of medical judgment is later concluded by others to be inaccurate, such

conclusion cannot subject Mr. Griffith to False Claims Act liability.

          8.    Any attempt by the United States to extrapolate any claims and/or damages over a

population of patients, without unique and individualized proof, would violate Mr. Griffith’s rights

to procedural and substantive due process provided by the Fifth and Fourteenth Amendments to

the United States Constitution.

          9.    Any claim for relief in the Complaint is barred, because any actions taken by Mr.

Griffith were done in good faith, based on reasonably available information, and constitute lawful,

proper, justified, and/or privileged conduct.

          10.   The United States has failed to allege facts sufficient to support a claim for

attorneys’ fees, costs, treble damages, or civil penalties.

          11.   Any damages sustained by the federal government were not caused by Mr. Griffith.

          12.   Any award of financial penalties or treble damages against Mr. Griffith would

constitute an excessive fine in violation of Mr. Griffith’s rights under the Eighth Amendment to

the United States Constitution.

          13.   The United States’ use of guidance materials and other material that does not have

the force of law to attempt to establish that Mr. Griffith violated the False Claims Act violates Mr.

Griffith’s rights to procedural and substantive due process provided by the Fifth and Fourteenth

Amendments to the United States Constitution, as well as current U.S. Department of Justice

policy.

          14.   Because, at the time this Answer is filed, discovery has not been completed, Mr.

Griffith reserves the right to assert any and all further, supplemental, or other defenses, including

affirmative defenses, which become available during the course of discovery or trial.



                                                  19

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 19 of 22 PageID #: 265
          15.   Mr. Griffith adopts by reference, as if fully restated herein, any affirmative defenses

offered by the other Defendants in this matter that would likewise provide relief to Mr. Griffith.



          WHEREFORE, having fully answered, Mr. Griffith respectfully requests the following

relief:

          A.    That the action be dismissed with prejudice;

          B.    That a jury try the issues presented in this matter;

          C.    That he be awarded costs and fees in defending this action; and

          D.    The award of any further relief, at law or equity, as is deemed appropriate.



                                          Respectfully submitted,

                                          /s/ L. Wells Trompeter
                                          Jennifer Weaver, TN BPR # 020142
                                          L. Wells Trompeter, TN BPR # 030380
                                          WALLER LANSDEN DORTCH & DAVIS, LLP
                                          511 Union Street, Suite 2700
                                          Nashville, TN 37219
                                          Telephone: (615) 244-6380
                                          jennifer.weaver@wallerlaw.com
                                          wells.trompeter@wallerlaw.com

                                          Attorneys for Defendant Michael Griffith




                                                  20

   Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 20 of 22 PageID #: 266
                                CERTIFICATE OF SERVICE

       I hereby certify that on March 13, 2019, I electronically filed and served with the Clerk of

the Court using the CM/ECF system, if registered, upon the following. If not registered, a service

copy was also served via First Class U.S. Mail, on March 13, 2019.

                      Donald R. Lorenzen
                      Ross S. Goldstein
                      Department of Justice
                      Office of Consumer Litigation/Civil Div.
                      P.O. Box 386
                      Washington, DC 20044
                      donald.lorenzen@usdoj.gov

                      Ellen Bowden McIntyre
                      Office of the United States Attorney
                      110 Ninth Avenue, S
                      Suite A961
                      Nashville, TN 37203
                      ellen.bowden2@usdoj.gov

                      Attorneys for the United States

                      Peter J. Strianse
                      Tune, Entrekin & White, P.C.
                      315 Deaderick Street
                      Suite 1700
                      Nashville, TN 37238
                      pstrianse@tewlawfirm.com

                      Attorney for Defendants Oakley Pharmacy, Inc.,
                      Xpress Pharmacy of Clay County, LLC, and
                      Thomas Weir

                      Michael R. Giaimo
                      Chaffin, Chaffin & Giaimo
                      204 N Washington Avenue
                      Cookeville, TN 38501
                      mrgiaimo@yahoo.com

                      Attorney for Defendant John Polston




                                               21

  Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 21 of 22 PageID #: 267
               Larry Larkin
               9713 Tallahassee Drive
               Knoxville, TN 37923

               Pro Se


                                   /s/ L. Wells Trompeter




                                        22

Case 2:19-cv-00009 Document 52 Filed 03/13/19 Page 22 of 22 PageID #: 268
